Citation Nr: 1612698	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the issues of entitlement to service connection for residuals of jaw surgery and entitlement to service -connection for depression were previously before the Board.  However, service-connection has been granted for both claims and no appeal as to the effective date or the rating has been filed.   As these constitute full grants of those two service connection claims, and the Veteran has not indicated dissatisfaction with these decisions, these matters are not before the Board at this time.

FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duties to notify or assist is necessary.


Legal Criteria and Analysis

The Veteran contends that his tinnitus is causally related to his period of active service.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163  (2004).

First, the record clearly indicates that the Veteran currently suffers from tinnitus. The Veteran underwent VA audiological examinations in May 2012, October 2012, and February 2014. The Veteran reported to all of his examiners that he was currently experiencing the symptoms of tinnitus, including a constant whining or ringing in both ears. A layperson is capable of observing tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Accordingly, the first Shedden element has been met.

Further, the record contains competent evidence of an in-service event. The Veteran's service records indicate that he served as a hydraulic equipment intermediate maintenance technician during active service. As such, in-service noise exposure is conceded, and the second Shedden element has been met.

Finally, the record contains competent evidence of a nexus between the Veteran's tinnitus and service. During his February 2014 VA examination, the Veteran reported that his tinnitus began in-service. A veteran is competent to report that which he can perceive through his senses, including in-service noise exposure and tinnitus. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, the Veteran's competent testimony meets the nexus criteria set forth in 38 C.F.R. § 3.303(d) (2015), as it indicates that his tinnitus onset during service and has continued ever since. The Court of Appeals for Veteran's Claims recently held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore, service-connection may be granted upon competent and credible evidence of continuity of symptomatology. See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board acknowledges that the May 2012, October 2012, and February 2014 VA examiners did not offer positive nexus opinions regarding the Veteran's tinnitus and his active service. However, the Board finds that the examiners' opinions hold limited probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion). 

The May 2012 examiner offered no nexus opinion regarding the Veteran's tinnitus and service. The October 2012 examiner opined that the Veteran's tinnitus was less likely caused by or the result of active service. However, this examiner did not acknowledge the Veteran's in-service noise exposure. Further, this nexus opinion appears to be based on an incomplete factual premise, as the examiner notes that the Veteran refused ear plugs in March 1993, but does not address that the Veteran was later fitted with foam ear plugs in November 1994. Finally, the February 2014 examiner also asserted a negative nexus opinion, by noting that the Veteran's hearing thresholds were within normal limits upon exit from service and that without evidence of an objectively verifiable noise injury, an association between tinnitus and noise exposure could not exist. However, this examiner's opinion similarly does not address the Veteran's likely in-service noise exposure due to his role as an equipment technician. Thus upon the Board's determination of in-service noise exposure, the third and final Shedden element has been met.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus had its onset during active duty. As such, service connection for tinnitus is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


